If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
                                                                     April 9, 2019
In re J. M. JACKSON, Minor.

                                                                     No. 345798
                                                                     Saginaw Circuit Court
                                                                     Family Division
                                                                     LC No. 17-035146-NA



In re J. M. GRAYSON, JR., Minor.                                     No. 345949
                                                                     Saginaw Circuit Court
                                                                     Family Division
                                                                     LC No. 17-035141-NA


Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        In these consolidated appeals, respondent-mother appeals as of right the trial court’s
orders terminating her parental rights to the minor children, JMJ and JMG, under MCL
712A.19b(3)(c)(i) (conditions leading to adjudication continue to exist); (g) (failure to provide
proper care or custody); and (j) (reasonable likelihood of harm if returned to parent).1 We
affirm.

                                       I. BACKGROUND

       In February 2017, the Department of Health and Human Services (DHHS) filed petitions
requesting that the trial court take jurisdiction over JMJ and JMG, while allowing the children to
remain in respondent’s care until trial. The petitions included allegations that respondent left the


1
  The term “respondent” as used in this opinion refers only to respondent-mother because the
respective fathers of the two children are not involved in this appeal.




                                                -1-
children alone overnight, that the children lived in a home without water service for nearly a
month, and that respondent was unable to provide adequate food for the children.

        Respondent entered a plea admitting several of the allegations and the trial court allowed
the children to remain in respondent’s custody. Shortly thereafter, respondent’s home was found
to contain high levels of lead. Respondent and the children entered a shelter, where they
remained until May 2017, when they were asked to leave. The trial court placed the children in
foster care and respondent entered into a parent-agency treatment plan to work on her areas of
need, including parenting skills and emotional stability. The trial court required that, before she
could reunify with her children, respondent attend parenting classes, provide a safe, clean home
with working utilities, provide clean clothing for the children, show the children appropriate
affection, and participate in therapy through the Infant Maternal Health program.

        Over the course of 15 months, respondent showed limited improvement in some areas.
She failed, however, to obtain housing or a source of income by which she could provide for the
children. Respondent did not comply with the requirement of individual therapy and she
eventually began testing positive for marijuana while pregnant with another child. Respondent
also failed to complete her required parenting course, and her parenting-time supervisors
reported that she did not show improvement in the area of parenting skills. Although respondent
eventually enrolled herself in a substance-abuse program shortly before the termination hearings
and argued that the program would help her rectify these issues, the trial court terminated
respondent’s parental rights in September 2018.

                                          II. ANALYSIS

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). We review for clear
error the trial court’s finding that a ground for termination has been proven by clear and
convincing evidence. In re Trejo Minors, 462 Mich. 341, 356-357; 612 NW2d 407 (2000); MCR
3.977(K).

        The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(c)(i), (g),
and (j). On appeal, respondent challenges the trial court’s finding that statutory grounds existed
to terminate her parental rights under Subsections (3)(g) and (3)(j). Respondent fails, however,
to challenge the trial court’s finding that statutory grounds existed to terminate her parental rights
under Subsection (3)(c)(i). This failure is fatal to respondent’s appeal. Because respondent does
not challenge this statutory ground on appeal, she has abandoned any argument that the trial
court erroneously found that this statutory ground for termination existed. See Riemer v
Johnson, 311 Mich. App. 632, 653; 876 NW2d 279 (2015); In re JS & SM, 231 Mich. App. 92, 98-
99; 585 NW2d 326 (1999), overruled in part on other grounds by In re Trejo, 462 Mich. at 353 n
10.

        Even if respondent had not abandoned the issue on appeal, we would conclude that
statutory grounds existed to terminate her parental rights under MCL 712A.19b(3)(c)(i).
Termination of parental rights is proper under this statutory subsection when “the totality of the
evidence amply supports that [the respondent] had not accomplished any meaningful change in

                                                 -2-
the conditions” that led to the trial court taking jurisdiction over the minor, In re Williams, 286
Mich. App. 253, 272; 779 NW2d 286 (2009), and “there is no reasonable likelihood that the
conditions will be rectified within a reasonable time considering the child’s age,” MCL
712A.19b(3)(c)(i). In more than 15 months since the children’s removal, respondent failed to
accomplish any meaningful change in the conditions that led to the trial court taking jurisdiction
over the minor children. Williams, 286 Mich. App. at 272. Given these circumstances, the trial
court did not err by determining that there was no reasonable likelihood that the conditions
would be rectified within a reasonable time considering the minor children’s ages. MCL
712A.19b(3)(c)(i).

       Because we conclude that termination was appropriate under MCL 712A.19b(3)(c)(i), we
need not address the additional statutory grounds for termination. In re HRC, 286 Mich. App.
444, 461; 781 NW2d 105 (2009).

       Affirmed.

                                                            /s/ Brock A. Swartzle
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Thomas C. Cameron




                                                -3-